Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


2.	The information disclosure statement(IDS) submitted on September 29, 2021 was filed after the mailing date of the application on May 10, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The disclosure is objected to because of the following informalities: Applicants should disclose the current application as a continuation of Application No. 15/867,771 filed on January 11, 2018, now Patent No. US 10,551,970 B2 and Application No. 16/726,682 filed on December 24, 2019, now Patent No. US 11,029,781 B2 in the very first paragraph of the Specification.  

Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to 
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,551,970 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because each and every limitation of claim 1 of U.S. Patent No. US 10,551,970 B2 reads on the corresponding limitation of claim 1 of the current application 17/315,508. Both the current application and published patent disclose a system for detecting imperfection in a touch screen.
claim 1 of the current application and claim 1 of the U.S. Patent No. US 10,551,970 B2 is given below:- 

17/315,508
US 10,551,970 B2
Claim 1: A method of detecting imperfections on a surface of a touchscreen of an electrical device, comprising:
swiping a test object along at least a portion of the touchscreen;
producing, by the touchscreen, an electric signal indicative of the test object’s contact with the touchscreen;
receiving an acoustic signal by an acoustic sensor, during the swipe of the test object along the touchscreen;
analyzing, by a processor, at least one of the electric signal and received acoustic signal; and





























determining existence of imperfections on the touchscreen’s surface based on the analysis.
 
Claim 1: A method of detecting imperfections on a surface of a touchscreen of an electrical device, comprising: 
swiping a test object along at least a portion of the touchscreen;  
producing, by the touchscreen, an electric signal indicative of the test object's contact with the touchscreen;  
receiving an acoustic signal by an acoustic sensor, during the swipe of the test object along the touchscreen;  
analyzing, by a processor, at least one of the electric signal and received acoustic signal, wherein the analyzing includes:
referencing an initial group of labeled touchscreens, comprising at least one touchscreen with at least one known imperfection, and at least one touchscreen without imperfections, wherein: at least one feature has been extracted from an electric signal relating to each touchscreen of the initial 
each class is associated with touchscreens having or not having imperfections;  producing an additional electric signal, from an additional unlabeled touchscreen;  
extracting, by a processor, the at least one feature from the additional electric signal of the additional unlabeled touchscreen;  and associating, by a processor, the additional touchscreen with a class of touchscreens having or not having imperfections;  and
determining an existence of imperfections on the touchscreen's surface based on the analysis. 


6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 11,029,781 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1 and 6 of U.S. Patent No. US 11,029,781 B2 reads on the corresponding limitation of claim 1 of current application 17/315,508. Both the current application and published patent disclose a system for detecting imperfection in a touch screen.

Comparing claim of the current application and claims 1 and 6 of the U.S. Patent No. US 11,029,781 B2 is given below:- 
17/315,508
US 11,029,781 B2
Claim 1: A method of detecting imperfections on a surface of a touchscreen of an electrical device, comprising:
swiping a test object along at least a portion of the touchscreen;
producing, by the touchscreen, an electric signal indicative of the test object’s contact with the touchscreen;
receiving an acoustic signal by an acoustic sensor, during the swipe of the test object along the touchscreen;
analyzing, by a processor, at least one of the electric signal and received acoustic signal; and






























determining existence of imperfections on the touchscreen’s surface based on the analysis.
 
Claim 1: A method of detecting imperfections on a surface of a touchscreen of an electrical device, comprising: 



producing, by the touchscreen, an electric signal indicative of an object's contact with the touchscreen;  
receiving an acoustic signal by an acoustic sensor, during the contact of the object with the touchscreen;  
analyzing, by a processor, at least one of the electric signal and received acoustic signal, wherein the analyzing includes: 
referencing an initial group of labeled touchscreens, comprising at least one touchscreen with at least one known imperfection, and at least one touchscreen without imperfections, wherein: at least 
each class is associated with touchscreens having or not having imperfections;  
producing an additional electric signal, from an additional unlabeled touchscreen;  
extracting, by a processor, the at least one feature from the additional electric signal of the additional unlabeled touchscreen;  and associating, by a processor, the additional touchscreen with a class of touchscreens having or 
not having imperfections;  and 
determining an existence of imperfections on the touchscreen' s surface based on the analysis. 

Claim 6:  The method of claim 1, wherein the object comprises a test object, and the method further comprises swiping the test object along at least a portion of the touchscreen, wherein the swiping represents the object's contact with the touchscreen.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woo(US 2018/0268783 A1) in view of De Goes et al.(US 2009/0315 835 A1) (herein after De Goes).

Regarding claim 1, Woo teaches a method for detecting imperfections on a surface of a touchscreen(area 410, fig.4) of an electrical device, comprising:

swiping a test object(user finger) along at least portion of the touchscreen(Para-48: the user device may request the user to wipe their finger across the entire screen or wipe in a manner displayed on the screen);

(Para-36), during the swipe of the test object(user finger) along the touchscreen(acoustic wave; Para-14, 33-36, 41, 48, 49);

analyzing, by a processor(processor 212, fig.2, Para-23), (at least one of the electric signal and) received acoustic signal (acoustic wave; Para-14, 33-36, 41, 48, 49); and
 
determining existence of imperfections on the touchscreen's surface based on the analysis(Para 34-36, 41, 48, 49).

Nevertheless, Woo is not found to teach expressly the system for detecting imperfections on a surface of a touchscreen of an electrical device, comprising: producing, by the touchscreen, an electric signal indicative of the test object’s contact with the touchscreen.

However, De Goes teaches a touch screen for touch detection and diagnostic, comprising; 

producing, by the touchscreen, an electric signal indicative of the test object’s contact(pen down) with the touchscreen (Para-14, 16, 18, 23, 25-31) (non-zero current flow; fig.1 and related text and also Para-45). De Goes also discloses acoustic wave-type touch screen(Para-13) and diagnostic logic to provide a fault indicator to the processing system to indicate existence and type of faults in the touch panel(Para-18).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Woo with the teaching of DE Goes to include the feature in order to detect touch on the touch screen accurately based on voltage at detection node and to reduce potential false contact event due to pre-charging requirement of the touch screen.
Examiner Note

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692